DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see claims remarks filed 8/30/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-10 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
	Regarding claim 1 and 9 cited prior art doesn’t expressly teach as amended in view of arguments. Hence claim 1 and 9 are deemed allowable.
	Claims 2-8 and 10-17 depend on allowable claims 1 or 9 hence claims 2-8 and 10-17 are also deemed allowable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836